Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Consent of Independent Registered Public Accounting Firm The Board of Directors The Dreyfus/Laurel Funds, Inc.: We consent to the use of our report dated October 24, 2008 incorporated by reference herein and to the references to our firm under the headings Financial Highlights in the prospectus and Counsel and Independent Registered Public Accounting Firm in the statement of additional information. New York, New York December 24, 2008
